Title: To James Madison from Richard Rush, 6 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 6. 1815.
                    
                    Employing myself during the past month in arranging papers, I laid my hands upon the enclosed, written at the time it bears date. I am induced to send it for the mere sake of what it contains about Bonaparte; not, indeed, that we can subscribe to all it says, but that as his character seems to go on evolving new anomolies, its confident assertions about him as far back as the days of Austerlitz, become a little more curious now.
                    
                    Though Miranda has proved so wholly unequal to any thing great in practical life, the first bursts of his literature and knowledge were calculated to make an impression upon a mind that had never known or viewed him through any other medium; and, probably, the younger the mind the stronger the impression. In the department of mere conversation, perhaps, after all, he was an uncommon man. Whether his narratives were always to be trusted, I knew not enough of the inside of his character to say.
                    I owe something in the shape of an apology for the freedom of obtruding upon you such a paper. All I have to say is, that it will only be worth looking over when you chance to find a few minutes wholly disengaged from all things else, and that its return must alike be made to suit your convenience. I tender my respectful salutations.
                    
                        R. Rush.
                    
                